EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made this 25th day of August, 2010, by and between
XZERES WIND CORP., a Nevada corporation (the "Company") having its principal
place of business at 1500  SW First Avenue, Suite 910, Portland, OR  97201 and
FRANK GRECO (the "Executive") residing at  9221 East Wood Drive, Scottsdale,
Arizona 85260.


W I T N E S S E T H:


WHEREAS the Company is engaged in the business of designing, manufacturing,
selling and servicing wind energy generation systems and accessories; and


WHEREAS the Executive is currently employed by the Company pursuant to an
Employment Agreement between the Company and the Executive dated as of July 1,
2010 (the “Initial Employment Agreement”); and


WHEREAS the Executive has agreed to be employed by the Company as its President
and Chief Executive Officer on the terms and conditions set forth in this
Agreement, which Agreement shall supersede in its entirety the Initial
Employment Agreement as of the Commencement Date (hereinafter defined)


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, do hereby
agree as follows:


1.  
Definitions.



For purposes of this Agreement, the following words shall have the respective
meanings set forth below:


1.1 "Annual Bonus" shall mean the bonus paid, if any, pursuant to Section 5.3 of
this Agreement.


1.2 "Annual Compensation" shall mean the Executive's Base Salary and Annual
Bonus during the Term of Employment.


1.3 "Base Salary" shall mean the annual base salary paid to the Executive
pursuant to Section 5.1 of this Agreement.


1.4 "Benefits" shall mean the benefits described in Article 6 of this Agreement.


1.5 "Board" shall mean the Board of Directors of the Company.


1.6 "Business" shall mean the business being conducted by the Company of
designing, manufacturing, selling and servicing wind energy generation systems
and accessories and any other businesses in which the Company may hereafter
engage.


 
 

--------------------------------------------------------------------------------

 
 
1.7 "Cause" shall mean any one or more of the following, as determined solely by
the Board in good faith: (a) the willful or knowing failure or refusal without
Cure of the Executive substantially to perform his duties hereunder or as
directed by the Board; (b) the willful disobedience by the Executive of a
material and lawful instruction of the Board; (c) the engaging by the Executive
in: (i) an act of fraud, (ii) an illegal or criminal act, (iii) a dishonest act
materially injurious to the Company, monetarily or otherwise, or (iv) misconduct
materially injurious to the Company monetarily or otherwise, including but not
limited to any action which holds the Executive or the Company in public
disrepute; (d) a breach by the Executive of any fiduciary duty to the Company;
(e) malfeasant or negligent conduct without Cure; (f) any violation by the
Executive of any Federal or state securities law; or (g) a breach without Cure
by the Executive of any of the provision s of this Agreement.


1.8 "Commencement Date" shall mean August 23, 2010.


1.9 "Cure" shall mean following the giving of written notice of Cause, in the
reasonable opinion of the Board the Executive shall have cured the Cause in all
material respects within thirty (30) days of said notice having been given.


1.10 "Disability" shall mean the Executive's inability to render either (a) for
a period of one (1) month or (b) in the aggregate of forty-five (45) days in any
consecutive six month period, services hereunder by reason of a disability,
which disability is confirmed by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company.  If the
Executive and the Company cannot agree as to such independent medical physician,
each shall appoint one medical physician and those two physicians shall appoint
a third physician who shall make such determination.  If the Executive shall be
Disabled, shall thereafter return to work and shall thereafter become Disabled,
then such latter Disability shall be deemed a continuation of the former
Disability (and not a new Disability) unless the Executive has returned to work
on a full time basis and has substantially performed all of his employment
duties for a period of six (6) continuous and consecutive weeks.


1.11  “Initial Employment Agreement” shall mean that certain Employment
Agreement dated as of July 1, 2010, between the Company and the Executive.


1.12 "IP" shall have the meaning ascribed to it in Section 10.2.


1.13 "Person" shall mean any individual, sole proprietorship, joint venture,
partnership, limited liability company, corporation, association, cooperative,
trust, estate, government (or any branch or agency thereof), governmental,
administrative or regulatory authority, or any other entity of any nature
whatsoever.


1.14 "Restricted Period" shall have the meaning ascribed to it in Section 12.3.


1.15 "Stock" shall mean stock of the Company.


1.16 "Stock Option Agreement" shall mean that certain agreement between the
Company and the Executive awarding the Executive stock options pursuant to the
terms of the Stock Option Plan, and setting forth certain terms with respect to
such options.


1.17 "Stock Option Plan" shall mean the 2010 Stock Option Plan of the Company as
may be amended, modified or supplemented in accordance with the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
1.18 "Termination Date" means (a) in the case of a termination for which a
notice of termination is required, the date of actual receipt of such notice of
termination or, if later, the date specified therein, as the case may be, and
(b) in all other cases, the actual date on which the Executive's employment
terminates during the Term of Employment.


1.19 "Term of Employment" has the meaning ascribed to it in Article 3.


1.20 "Territory" shall have the meaning ascribed to it in Section 12.2.


1.21 "Writings" shall have the meaning ascribed to it in Section 10.1.


2.  
Employment.



The Company hereby employs the Executive as its President and Chief Executive
Officer, effective as of the Commencement Date; and the Executive hereby accepts
such employment upon the terms and conditions hereinafter set forth.


3.  
Term.



3.1 Initial Term.  Subject to the provisions of Article 7 hereof, the
Executive's employment hereunder shall commence on the Commencement Date and
shall terminate on August 31, 2014, unless sooner terminated pursuant to the
provisions of Article 7 or 8 of this Agreement or extended as hereinafter
provided in Section 3.2 of this Agreement ("Term of Employment").


3.2 Renewal Term. Upon the expiration of the aforesaid term, or any renewal
thereof, this Agreement shall be renewed automatically for successive one (1)
year terms unless the Company or the Executive provides no less than two (2)
months' notice to the other, prior to the expiration of any such term, of its
decision not to renew this Agreement whereupon this Agreement shall terminate as
of the last day of such term, unless this Agreement shall be sooner terminated
during any such renewal term as provided in Article 8 of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Positions, Responsibilities and Duties of Executive.



4.1 Positions and Duties.  The Executive shall have the duties, authority and
responsibility inherent to the position of President and Chief Executive Officer
of a publicly traded corporation of the size, type and nature of the
Company.  The Executive shall perform such duties hereunder and such additional
duties or different duties as he shall from time to time be assigned by the
Board, consistent with the general level and type of duties and responsibilities
associated with the position of Chief Executive Officer.  The Executive shall
report directly to the Board.  The Executive agrees to devote substantially all
of his business time, skill, labor and attention to the services required of the
Executive under this Agreement and shall perform such services in a manner
consonant with the duties of such position.  The foregoing shall not be deemed
to prevent the Executive from serving on corporate, charitable or civic boards
or committees or acting as a fiduciary for any family member(s) or friend(s)
provided that the Board determines, in its sole discretion but without
unreasonably withholding approval, that any such activity does not substantially
interfere or conflict with the performance of his duties hereunder.


4.2 Board Membership.  It is anticipated that the Executive will be appointed to
the Board of Directors during the Term of Employment and to that end, the Board
of Directors shall elect the Executive to the Board of Directors within thirty
(30) days of the Commencement Date and thereafter nominate the Executive for
election to the Board at all meetings of shareholders of the Company occurring
during the Term of Employment.


4.3 Outside Businesses.  The Executive shall not engage in any business
activities other than as an employee of the Company.  The Executive may invest
his assets in such form or manner as will not require time or services on his
part in the operation of the affairs of the entities in which such investments
are made, other than time or services which are minor and incidental.


5.  
Compensation.



During the period that the Executive is employed hereunder, the Company shall
pay (in the aggregate, the "Annual Compensation") to the Executive for his
services hereunder:


5.1 Base Salary.  A salary ("Base Salary") at an annual rate of Two Hundred
Thousand ($200,000) Dollars, which Base Salary shall be payable bi-weekly.


5.2 Increase In Base Salary.  In the event that the gross operating revenues of
the Company for the first six (6) months of the Term of Employment exceed Two
Million Five Hundred Thousand ($2,500,000) Dollars, then the Base Salary for the
Term of Employment shall be increased, effective as the end of said six (6)
month period, to an annual rate of Two Hundred Twenty-Five Thousand ($225,000)
Dollars, payable bi-weekly.  If such gross operating revenues are not achieved
during said six (6) month period, there shall be no adjustment in the Base
Salary for the Term of Employment.


 
4

--------------------------------------------------------------------------------

 
 
5.3 Bonuses.  In addition to the Base Salary, the Executive shall be entitled to
the following bonuses  (each, an “Annual Bonus”):


5.3.1. If during the period March 1, 2011 through February 29, 2012, the
Company’s gross operating revenues shall exceed Five Million ($5,000,000)
Dollars, the Executive shall be paid a $25,000 Annual Bonus.


5.3.2. If during the period March 1, 2012 through February 28, 2013, the
Company’s gross operating revenues shall exceed Ten Million ($10,000,000)
Dollars, the Executive shall be paid a $100,000 Annual Bonus.


5.3.3. If during the period March 1, 2013 through February 28, 2014, the
Company’s gross operating revenues shall exceed Twenty Million ($20,000,000)
Dollars, the Executive shall be paid a $200,000 Annual Bonus.


5.3.4. Provided that the Term of Employment shall be renewed as provided in
Section 3.2 hereof, if during the period March 1, 2014 through February 28,
2015, the Company’s gross operating revenues shall exceed Thirty Million
($30,000,000) Dollars, the Executive shall be paid a $300,000 Annual Bonus.


Each Annual Bonus shall be paid within 30 days after the determination of the
gross operating revenues for the applicable period.


It is understood that the period March 1st to February 28th is the Company's
current fiscal year.  In the event that the Company changes its fiscal year
(which it shall have the absolute right to do), then the measuring period for
determining the Annual Bonus shall be changed to the Company’s new fiscal year,
and there should be an appropriate adjustment of the required gross operating
revenues and/or Annual Bonus for the first new fiscal year of the Company.


5.4           Determination of Gross Operating Revenues.  The Company's gross
operating revenues shall be determined by the Company's independent auditors,
whose decision shall be final and binding upon the Company and the Executive.
 
 
5

--------------------------------------------------------------------------------

 
 
6.  
Benefits.



During the period that the Executive is employed hereunder, the Company shall
pay or provide the following (in the aggregate, the "Benefits"):


6.1 Vacations.  Permit the Executive a paid vacation of two (2) weeks for each
twelve (12) month period of employment, which vacation time shall be taken at
such times as are consistent with the Executive's responsibilities hereunder but
in no event earlier than March 1, 2011.  No more than two (2) weeks of
accumulated vacation time may be carried over from one twelve (12) month period
to the next; any other vacation time, if not utilized, may not be carried over.


6.2 Reimbursement of Expenses.  Subject to prevailing Company policy or such
guidelines as may be established by the Board, pay directly or reimburse the
Executive upon his submission of such expense accounts and supporting documents
as are reasonably required by the Company, for all reasonable and necessary
business expenses incurred by the Executive as part of and in connection with
the performance of his duties specified herein.


6.3 Health Insurance.  Provide the Executive (and his spouse where applicable)
with the medical benefits as in effect on the date of this Agreement, or as
modified from time to time by the Company at its discretion, which the Company
provides to its executive employees generally.  The Executive shall have the
right, at his own expense, to add any dependents to the insurance coverage.


6.4 Stock Options.   Pursuant to the terms of an Stock Option Agreement being
executed contemporaneously herewith between the Company and the Executive, and
subject to the terms thereof, the Executive is being granted stock options
pursuant to the Stock Option Plan for 375,000 shares of Stock, with the
potential to earn options for additional shares of Stock based upon performance.


6.5 Relocation; Personal Living and Personal Travel Expenses.  Due to the
current housing market, the Company acknowledges that the Executive cannot sell
his home in Phoenix, Arizona, without suffering a substantial
loss.  Accordingly, the Company is willing to permit the Executive to continue
to maintain his principal residence in Phoenix, Arizona provided that the
Executive, by not later than October 1, 2010, obtains, at his sole cost and
expense, a residence in the Portland, Oregon area.   In addition, the Executive
shall be responsible, at his sole cost and expense, for all of his and his
family’s housing, transportation and living expenses, including any travel
expenses between Portland, Oregon and Phoenix, Arizona.  The Company agrees to
make a one-time contribution to the Executive’s relocation, personal living and
personal travel expenses in the amount of Ten Thousand ($10,000) Dollars payable
in six (6) equal monthly installments over a six (6) month period commencing on
October 1, 2010.


 
6

--------------------------------------------------------------------------------

 
 
7. Background Investigation.  The Executive acknowledges that the Company is a
public company and as a result thereof, full disclosure of the background of the
Executive, as Chief Executive Officer and President of the Company, will be
required.  Accordingly, the Executive agrees to cooperate with a company to be
retained by the Board to conduct a background due diligence investigation of the
Executive and this Agreement is subject to a satisfactory due diligence
investigation.  In the event that such investigation shall reveal information
which, in the opinion of the Company, would have any adverse effect on the
Company, its ability to raise money in a public or private offering, or on the
Executive's ability to perform his obligations hereunder, the Company shall have
the right to terminate this Agreement by written notice thereof to the
Executive, upon which event this Agreement shall be null and void, and neither
party shall have any further liability to the other hereunder.  The Executive
represents that he has no knowledge of any matter which would be disclosed by
such investigation which would have any adverse effect on the Company, its
ability to raise money in a public or private offering, or on the Executive's
ability to perform his obligations hereunder.


8. Termination of Employment.


The employment of the Executive by the Company commences on the Commencement
Date and shall terminate (the "Termination Date") upon the occurrence of any of
the following:


8.1 End of Term.  The end of the term of this Agreement, or any renewal thereof,
as provided in Article 3 hereof;


8.2 Death.  The death of the Executive;


8.3 Disability.  The Disability of the Executive;


8.4 Cause.  The giving of notice by the Company to the Executive of termination
for Cause; or


8.5 Without Cause.  The giving of notice by the Company to the Employee of
termination for any reason whatsoever other than Cause; or


8.6 Resignation.  The resignation of the Executive upon no less than ninety (90)
days prior notice.


 
7

--------------------------------------------------------------------------------

 
 
9. Effect of Termination.


In the event of the termination of the Executive's employment for any of the
reasons set forth in Article 8 hereof, all Annual Compensation and Benefits
payable to the Executive shall terminate as of the Termination Date and the
Executive, his estate or his legal representative, as the case may be, shall
only be entitled to:


(a)  
Any Base Salary accrued or any Annual Bonus awarded but not yet paid as of the
Termination Date; and



(b)  
Reimbursement for all expenses incurred, but not yet paid prior to the
Termination Date; and



(c)  
Any other compensation and/or benefits as may be provided in accordance with the
terms and provisions of any applicable plans and programs of the Company; and



(d)  
If, and only if, the termination is pursuant to Section 8.5 hereof, and (a) the
Termination Date occurs on or prior to the third anniversary of the Commencement
Date, a severance payment equal to three (3) month's Base Salary, or (b)  the
Termination Date occurs after the third anniversary of the Commencement Date, a
severance payment equal to six (6) month’s Base Salary, in each case, payable in
equal bi-weekly installments on the Company's regular salary payment dates,
provided that the Executive executes, and does not revoke, a General Release of
all claims relating to his employment and termination of employment from
employment in a form provided by the Company.  The Executive understands that
should he fail or refuse to execute the General Release provided by the Company,
or revoke such General Release, he shall not be entitled to any severance
payments under this section.

 
 
8

--------------------------------------------------------------------------------

 


10. Writings; Intellectual Property.


10.1 The Company shall own all right, title and interest in any writings or
other materials written or produced by Executive or under Executive's
supervision (whether alone or with others) that relate in any manner to, or
which are capable of being used in, Company's existing or contemplated business
(including, without limitation, work for or by Company's customers) (the
"Writings"), and all copyrights, common law and statutory in the United States
and foreign countries, pertaining to such Writings.


10.2 The Executive agrees that any intellectual property and other property
rights in any work product, developments, concepts, discoveries, know-how,
improvements, trade secrets or inventions, whether or not patentable or
registrable under copyright of similar laws, and conceived or developed by the
Executive or caused to be conceived or developed or reduced to practice by the
Executive, whether or not during regular working hours, during the Term of
Employment and the period during which the Executive was employed by the Company
pursuant to the Initial Employment Agreement, including, without limitation, all
patents, copyrights, trademarks, service marks and other intellectual property
rights related thereto (collectively, the "IP") shall be deemed to be owned
exclusively by the Company provided that they (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company; (ii) result from or relate
to any work performed for the Company; or (iii) are developed through the use of
Confidential Information (hereinafter defined in Section 11.2) and/or Company
owned resources or in consultation with Company personnel.  Executive further
acknowledges that all IP which is made by him (solely or jointly with others)
within the scope of and during the Term of Employment are “works for hire” (to
the greatest extent permitted by applicable law) but, that, in the event that
any such IP is deemed not to be a work for hire, Executive hereby
unconditionally and irrevocably transfers and assigns to the Company any and all
rights, title and interest the Executive may currently have (or in the future
may have) by operation of law or otherwise in or to any IP.  Executive agrees to
execute and deliver to the Company any transfers, assignments, documents or
other instruments necessary or appropriate to vest complete title and ownership
of any IP, and all associated rights, exclusively in the Company pursuant to
this Agreement.


 
9

--------------------------------------------------------------------------------

 


11. Confidentiality of Information and Duty of Nondisclosure.


11.1 Acknowledgment by Executive.   The Executive acknowledges and agrees that
his employment by the Company under this Agreement necessarily involves his
understanding of and access to certain trade secrets and confidential
information pertaining to the Business as well as relationships with customers
and suppliers of the Business.


11.2 Confidentiality.  Accordingly, the Executive agrees that at all times
during the term of this Agreement and thereafter, he will not, directly or
indirectly, without the express authority of the Board unless directed by
applicable legal authority having jurisdiction over the Executive, disclose to
or use for the benefit of any Person, or himself, any files, trade secrets,
proprietary information or other Confidential Information concerning the
Business.  Further, the Executive agrees that he will not, directly or
indirectly, remove or retain, without the express prior written consent of the
Board, any figures, calculations, letters, papers, records, documents,
electronic media instruments, drawings, designs, programs, or any copies
thereof, or any information or instruments derived therefrom, or any other
similar documents or information of any type or description, however such
information might be obtained or recorded and on whatever medium such
information may be contained, arising out of or in any way relating to the
Business obtained as a result of or in connection with his employment,
heretofore or hereafter, by the Company and upon termination of this Agreement,
shall promptly return any of the same in his possession to the Company.  The
Executive acknowledges that all of the foregoing constitutes proprietary
information, which is the exclusive property of the Company.  As used in this
Section 11.2, "Confidential Information" shall mean any information relating to
this Agreement, the business or affairs of the Company or the Business, and
information relating to financial statements, customer identities, potential
customers, employees, suppliers, servicing methods, equipment, programs,
strategies and information, analyses, profit margins or other proprietary
information used by the Company in connection with the Business.


11.3 Limitations on Obligations.  From and after the Termination Date, the
restrictions set forth in this Article shall not apply to such information which
is then in the public domain, if the Executive was not responsible, directly or
indirectly, for permitting such information to enter the public domain without
the consent of the Company.


 
10

--------------------------------------------------------------------------------

 


12.  
Covenant Not to Compete.



12.1 Consideration.  This covenant between the Executive and the Company is
being executed and delivered by the parties in consideration of the covenants of
the Company and the Executive contained in this Agreement.


12.2 Non-Compete.  The Executive hereby agrees that during the Term of
Employment and for a period commencing on the termination of his employment with
the Company for any reason whatsoever, with or without Cause, voluntarily or
involuntarily, and ending one (1) year after the date of such termination,
except on behalf of the Company, he will not, directly or indirectly, as agent,
employee, consultant, representative, stockholder, manager, member, partner or
in any other capacity, own (other than through the passive ownership of less
than one percent (1%) of the publicly traded shares of any Person), operate,
manager, control, engage in, invest in (other than through the passive ownership
of less than one percent (1%) of the publicly traded shares of any Person) or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any Person) or otherwise assist any Person
that engages in or owns, invests in, operated, manages or controls any venture
or enterprise that directly or indirectly engages or proposes to engage in any
business competitive in any material respects with any portion of the Business
anywhere in the United States (the "Territory").


12.3 Non-Solicitation.  Without limiting the generality of the provisions of
Section 12.2, the Executive hereby agrees that during the Term of Employment and
for a period commencing on the termination of his employment with the Company
for any reason whatsoever, with or without Cause, voluntarily or involuntarily,
and ending three (3) years after the date of such termination (the “Restricted
Period”), he will not, except on behalf of the Company, directly or indirectly,
solicit, or participate as agent, employee, consultant, representative,
stockholder, manager, partner or in any other capacity in any business which
solicits business from any Person which is or was a customer or prospective
customer or supplier of the Business at any time during the three (3)-year
period preceding the date of such solicitation, or from any successor in
interest to any such Person, for the purpose of securing business or contracts
related to any portion of the Business.


12.4 Interference with Relationship.


12.4.1 During the Restricted Period, the Executive shall not, directly or
indirectly, as agent, employee, consultant, distributor, representative,
stockholder, manager, member, partner or in any other capacity, request,
directly or indirectly, that any suppliers, customers or clients of the Company,
or other Persons sharing a business relationship with the Company curtail or
cancel their business with the Company, or in any other way interfere with any
such business relationships with the Company, or otherwise take action which
might be to the material disadvantage of the Company.


12.4.2 During the Restricted Period, the Executive shall not, without the prior
written consent of the Company, except on behalf of the Company, directly or
indirectly, as agent, employee, consultant, distributor, representative,
stockholder, manager, member, partner or in any other capacity, employ or
engage, or recruit or solicit for employment or engagement, any person (i) who
is employed or engaged by the Company or any of its affiliates, or (ii) who was
employed or engaged by the Company within twenty-four (24) months of such
contact, or otherwise seek to influence or alter any such person's relationship
with the Company.


12.5 Blue-Pencil.  If any court of competent jurisdiction shall at any time deem
the term or any particular restrictive covenant contained in this Article 12 too
lengthy or the Territory too extensive, the other provisions of this Article 12
shall nevertheless stand, and the Restricted Period and/or the Territory shall
be reduced to such duration or size of such court shall determine to be
permissible.
 
 
11

--------------------------------------------------------------------------------

 
 
13.  
Certain Remedies.



13.1 Accounting.  The Executive agrees that upon a breach of any of the
covenants set forth in Article 11 or 12, the Company shall be entitled to an
accounting and payment by the Executive of all profits realized by him as a
result of any such violation, in addition to the injunctive relief set forth in
Section 13.2.


13.2 Injunctive Relief.  The Executive acknowledges and agrees that the
covenants set forth in Articles 11 and 12 are reasonable and necessary for the
protection of the Company's business interests, that irreparable injury will
result to the Company if the Executive breaches any of the terms of Article 11
or 12 and that in the event of any actual or threatened breach by the Executive
of any of the provisions contained in Article 11 or 12, the Company will have no
adequate remedy at law. The Executive accordingly agrees that in the event of
any actual or threatened breach by him of any of the provisions contained in
Article 11 or 12, the Company shall be entitled to injunctive and other
equitable relief, without the necessity of showing actual monetary damages and
without posting any bond or other security, in addition to pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages.


13.3 Independent Covenants.  The provisions of Articles 11 and 12 shall be read
and construed and shall have effect as separate, severable and independent
provisions or restrictions, and shall be enforceable accordingly.  The existence
of any claim or cause of action which the Executive may have against the Company
shall not constitute a defense or bar to the enforcement of any of the covenants
contained in Articles 11 and 12.


13.4 Costs of Enforcement.  In addition thereto, if the Company shall resort to
litigation to enforce any of the covenants contained in Article 11 or 12, the
successful party in such litigation shall be entitled to recover from the other
party all of its costs of litigation, including reasonable attorneys' fees.


13.5 Extension of Covenant.  If the Company must resort to litigation to enforce
any of the covenants contained in Article 12 which has a fixed term, then such
term shall be extended for a period of time equal to the period of such breach,
beginning on the date of a final court order (without further right of appeal)
acknowledging the validity of such covenant or, if later, the last day of the
original fixed term of such covenant.
 
14. Survival of Obligations.  Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the Executive under Articles 10,
11 and 12, and the rights and remedies of the Company under Article 13 shall
survive the termination of the Executive's employment hereunder for any reason
whatsoever.


 
12

--------------------------------------------------------------------------------

 
 
15. Non-Disparagement.  Executive will not, at any time, during or after this
Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions in any way about the Company or its
affiliates, including but not limited to disparaging or derogatory statements or
opinions about the Company's management, products or services, to any third
party.  It shall not be a breach of this section for Executive to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings based upon the Executive's reasonable belief and
are not made in bad faith.  The Company will not, at any time, during or after
this Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions about Executive to any third party unrelated
to the Company.  It shall not be a breach of this section for the Company, or
its employees to testify truthfully in any judicial or administrative proceeding
or to make statements or allegations in legal or government filings that are
based on the Company's reasonable belief and are not made in bad faith.  The
provision of this Article 15 shall survive the termination of the Executive's
employment hereunder for any reason whatsoever.


16. Initial Employment Agreement Terminated.  Effective as of the Commencement
Date, this Agreement supersedes in its entirety the Initial Employment
Agreement, which Initial Employment Agreement shall be null and void and of no
further force and effect.  The Executive acknowledges that, except for any base
salary accrued but not yet paid or for any unreimbursed expenses due under the
Initial Employment Agreement, the Executive has no right to, and hereby remises
and releases the Company from, any further compensation, benefits or
entitlements under the Initial Employment Agreement.  Specifically, but not in
limitation of the foregoing, the Executive acknowledges that it has received
Incentive Stock Options for 20,000 shares of stock pursuant to a separate
Incentive Stock Option Agreement, and has no further rights or entitlements to
any stock options pursuant to the Initial Employment Agreement.


17. Executive Representations.


The Executive represents and warrants to the Company, knowing and intending that
it shall rely thereon, as follows:


17.1 No Violations.  The execution and delivery of this Agreement by the
Executive, and the performance by the Executive of his obligations hereunder,
does not violate any other agreement or contract to which the Executive is a
part or by which he may be bound.


17.2 Authority.  The Executive has the power and authority to enter into this
Agreement and this Agreement constitutes the valid, legal and binding obligation
of the Executive, enforceable in accordance with its terms.


17.3 No Prior Obligations.  Executive is under no obligation to any former
employer or any other person which is in any way inconsistent with, or which
imposes any restriction upon, Executive's acceptance of employment hereunder
with the Company, the employment of Executive by the Company, or Executive's
undertakings under this Agreement.


17.4 Counsel.  The Executive has reviewed this Agreement with C. Jean Ryan, Esq.
of the firm of Sideman & Bancroft, LLP, who has discussed with him the legal,
economic and tax consequences of this Agreement.


 
13

--------------------------------------------------------------------------------

 
 
18. Successors.


18.1 The Executive.  This Agreement is personal to the Executive and, without
the prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive's rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order.  This Agreement shall inure to the benefit of and be
enforceable by the Executive's heirs, beneficiaries and/or legal
representatives.


18.2 The Company.  This Agreement shall inure to the benefit of and be binding
upon the Company, and its affiliates, successors and assigns.


19.  
Miscellaneous.



19.1 Governing Law, Arbitration and Venue.  This Agreement shall be governed and
construed in accordance with the laws of the state of Nevada.  If any
controversy or claim arising out of this Agreement or the parties' relationship
cannot be settled, the controversy or claim, whether legal or equitable in
nature, including the remedy of rescission, shall be resolved by submission of
the dispute to binding arbitration through the "Fast Track" program of the
Arbitration Service of Portland, Oregon or such other binding arbitration as the
parties mutually agree to, provided that the arbitration hearing, if any, must
take place in Portland, Oregon.  The parties agree that the arbitrator shall
have the power to adjudicate all equitable claims and remedies, including but
not limited to injunctive relief.  The decision of the arbitrator or arbitrators
shall not be subject to appeal.


19.2 Amendments.  This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


19.3 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if and when (a) delivered
personally, (b) transmitted by prepaid telegram, telex or facsimile except that
any notice, request, demand, instruction, consent or other communication
transmitted in the manner set forth in this subjection (b) shall not be deemed
to have been duly given unless and until it is actually received by the intended
recipient, (c) mailed by first class certified mail, return receipt requested,
postage prepaid, or (d) sent by a nationally recognized express courier service,
postage or delivery charges prepaid, for overnight delivery, to the parties
addressed as follows:


If to the Executive:                               Frank Greco
9221 East Wood Drive
Scottsdale, Arizona 85260.
 
With a copy to:                                    C. Jean Ryan, Esq.
Sideman & Bancroft LLP
One Embarcadero Center, Eighth Floor
San Francisco, California 94111


If to the Company:                               as it then principal place of
business


With a copy to:                                    William D. Lipkind, Esq.
Lampf, Lipkind, Prupis & Petigrow, P.A.
80 Main Street, Suite 350
West Orange, New Jersey 07052
 
or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith.  Notices and communications shall be
effective when actually received by the addressee.


 
14

--------------------------------------------------------------------------------

 
 
19.4 Withholding.  The Company shall withhold from any amounts payable under
this Agreement such federal, state or local income taxes as shall be required to
be withheld pursuant to any applicable law or regulation and all benefit costs
payable by the Company's similarly situated salaried employees.


19.5 Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


19.6 Captions.  The captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.


19.7 Entire Agreement.  This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.


19.8 Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement and the Executive's
Term of Employment hereunder, to the extent necessary to the intended provision
of such rights and the intended performance of such obligations.


19.9 Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


19.10 Headings.  The headings in this Agreement are for the convenience of
reference only and shall not be deemed to define, limit, or describe the scope
and intent of this Agreement, or any article or section thereof, or to alter or
affect the interpretation of any provision thereof.


 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


XZERES WIND CORP.
 
By:  /s/ David Baker
                      DAVID BAKER, Chairman

 
 /s/ Frank Greco
FRANK GRECO, Executive